Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeffrey R. Filipek (Registration number 41,471) on 2022/01/24.
The application has been amended as follows:
7. (Previously Presented) The method according to claim 7 [[6]], wherein the step of establishing the magnetic field representation of the magnetic field provided by the magnetic field source further comprises the steps of: 
arranging the pipe at a given pipe position relative to the reference position; 
ensuring the magnetic field source is out of reach of the at least one magnetic field sensor; 
measuring two magnetic field parameters of a reference magnetic background noise by means of the at least one magnetic field sensor at least at one given measuring position relative to the reference position, wherein the at least one given measuring position is located outside the pipe;
storing the measured magnetic field parameters of the reference magnetic background noise and the corresponding measuring position relative to the reference position; and 
calibrating the magnetic field representation of the magnetic field provided by the magnetic field source by compensating for the reference background noise, wherein the calibration is based on the stored magnetic field parameters of the reference magnetic background noise and the corresponding measuring position relative to the reference position.
Allowable Subject Matter
2.	Claims 1-5 and 7-15 are allowed
Reason for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
See office action dated 11/17/2021 for reasons of allowance.

PATRICK J. ASSOUAD
Supervisory Patent Examiner
Art Unit 2858

Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI NASIR whose telephone number is (571)270-1425.  The examiner can normally be reached on Monday through Thursday, 6:45AM- 5:15PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAQI NASIR/
Examiner, Art Unit 2858

/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858